

115 S2275 IS: Liberian Refugee Immigration Fairness Act of 2018
U.S. Senate
2018-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2275IN THE SENATE OF THE UNITED STATESJanuary 3, 2018Mr. Reed (for himself, Mr. Whitehouse, Mr. Durbin, Ms. Klobuchar, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the adjustment of status of certain nationals of Liberia to that of lawful permanent
			 residents and for other purposes.
	
 1.Short titleThis Act may be cited as the Liberian Refugee Immigration Fairness Act of 2018.
		2.Adjustment of
			 status
			(a)Adjustment of
			 status
				(1)In
			 general
 (A)EligibilityExcept as provided in subparagraph (B), the Secretary of Homeland Security shall adjust the status of an alien described in subsection (b) to that of an alien lawfully admitted for permanent residence if the alien—
 (i)applies for adjustment not later than 1 year after the date of the enactment of this Act; and
 (ii)is otherwise eligible to receive an immigrant visa and admissible to the United States for permanent residence, except that, in determining such admissibility, the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
						(B)Ineligible
 aliensAn alien shall not be eligible for adjustment of status under this section if the Secretary of Homeland Security determines that the alien—
 (i)has been convicted of any aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)));
 (ii)has been convicted of 2 or more crimes involving moral turpitude; or
 (iii)has ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
						(2)Relationship of
			 application to certain orders
					(A)In
 generalAn alien present in the United States who has been subject to an order of exclusion, deportation, or removal, or has been ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) may, notwithstanding such order, apply for adjustment of status under paragraph (1) if otherwise qualified under such paragraph.
					(B)Separate motion
 not requiredAn alien described in subparagraph (A) may not be required, as a condition of submitting or granting such application, to file a separate motion to reopen, reconsider, or vacate the order described in subparagraph (A).
					(C)Effect of
 decision by SecretaryIf the Secretary of Homeland Security adjusts the status of an alien pursuant to an application under paragraph (1), the Secretary shall cancel the order described in subparagraph (A). If the Secretary of Homeland Security makes a final decision to deny such adjustment of status, the order shall be effective and enforceable to the same extent as if the application had not been made.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
 generalThe benefits provided under subsection (a) shall apply to any alien—
 (A)who is— (i)a national of Liberia; and
 (ii)has been continuously present in the United States between November 20, 2014, and the date on which the alien submits an application under subsection (a); or
 (B)who is the spouse, child, or unmarried son or daughter of an alien described in subparagraph (A).
					(2)Determination
 of continuous physical presenceFor purposes of establishing the period of continuous physical presence referred to in paragraph (1)(A)(ii), an alien shall not be considered to have failed to maintain continuous physical presence by reasons of an absence, or absences, from the United States for any period or periods amounting in the aggregate to not more than 180 days.
				(c)Stay of
			 removal
				(1)In
 generalThe Secretary of Homeland Security shall promulgate regulations establishing procedures through which an alien, who is subject to a final order of deportation, removal, or exclusion, may seek a stay of such order based upon the filing of an application under subsection (a).
				(2)During certain
 proceedingsNotwithstanding any provision in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may not order an alien to be removed from the United States if the alien is in exclusion, deportation, or removal proceedings under any provision of such Act and has applied for adjustment of status under subsection (a) unless the Secretary has made a final determination to deny the application.
				(3)Work
			 authorization
					(A)In
 generalThe Secretary of Homeland Security may— (i)authorize an alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States while a determination regarding such application is pending; and
 (ii)provide the alien with an employment authorized endorsement or other appropriate document signifying authorization of employment.
						(B)Pending
 applicationsIf an application for adjustment of status under subsection (a) is pending for a period exceeding 180 days and has not been denied, the Secretary shall authorize such employment.
					(d)Record of
 permanent residenceUpon the approval of an alien’s application for adjustment of status under subsection (a), the Secretary of Homeland Security shall establish a record of the alien’s admission for permanent residence as of the date of the alien’s arrival in the United States.
			(e)Availability of
 administrative reviewThe Secretary of Homeland Security shall provide applicants for adjustment of status under subsection (a) with the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255); and
 (2)aliens subject to removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
				(f)Limitation on
 judicial reviewA determination by the Secretary of Homeland Security regarding the adjustment of status of any alien under this section is final and shall not be subject to review by any court.
			(g)No offset in
 number of visas availableThe Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) to offset the adjustment of status of an alien who has been lawfully admitted for permanent residence pursuant to this section.
			(h)Application of
			 Immigration and Nationality Act
			 provisions
 (1)DefinitionsExcept as otherwise specifically provided in this Act, the definitions contained in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall apply in this section.
				(2)Savings
 provisionNothing in this Act may be construed to repeal, amend, alter, modify, effect, or restrict the powers, duties, function, or authority of the Secretary of Homeland Security in the administration and enforcement of the Immigration and Nationality Act or any other law relating to immigration, nationality, or naturalization.
				(3)Effect of
 eligibility for adjustment of statusAn alien’s eligibility to be lawfully admitted for permanent residence under this section shall not preclude the alien from seeking any status under any other provision of law for which the alien may otherwise be eligible.